Citation Nr: 1455387	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to August 3, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Appeals (VA).  During the course of the appeal, the Veteran relocated to North Carolina.  Therefore, jurisdiction currently resides at the RO in Winston-Salem, North Carolina.

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of this hearing is in the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

In October 2012, the Board remanded the Veteran's low back disability claim.  In an April 2013 rating decision, the RO awarded the Veteran entitlement to TDIU effective August 3, 2009.  The Veteran's low back disability claim was denied in a February 2013 supplemental statement of the case (SSOC). The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that a February 2013 rating decision granted the Veteran service connection for radiculopathy of the left lower extremity and assigned a 10 percent disability rating, effective December 3, 2009.  As evidenced by the claims folder, the Veteran did not express disagreement with either the assigned disability rating or effective date.  Accordingly, that issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU prior to August 3, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 9, 2013, the evidence showed that the Veteran's service-connected low back disability was manifested by pain, flare-ups, limitation of motion, and forward flexion of the thoracolumbar spine greater than 30 degrees; neither favorable nor unfavorable ankylosis of the thoracolumbar spine was shown.

2.  From January 9, 2013, the evidence shows that the Veteran's service-connected low back disability is manifested by pain, flare-ups, and limitation of flexion of 30 degrees; unfavorable ankylosis of the thoracolumbar spine is not shown.

3.  The evidence does not show that the Veteran experiences incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months requiring bed rest prescribed by a physician and treated by a physician due to his low back disability.





CONCLUSIONS OF LAW

1.  Prior to January 9, 2013, the criteria for an initial disability rating in excess of 20 percent for the Veteran's service-connected low back disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5242 (2014).

2.  From January 9, 2013, the criteria for a 40 percent disability rating for the Veteran's service-connected low back disability, and no higher, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his low back disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in October 2012, the Board remanded this claim and ordered the AOJ to obtain any outstanding medical treatment records as well as provide the Veteran with a VA examination for his low back disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding medical treatment records have been obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded VA examinations for his low back disability in November 2012 and January 2013, and reports of the examinations were associated with his claims folder.  The Veteran's low back disability claim was readjudicated via a February 2013 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's low back disability claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his service-connected low back disability essentially fall within this fact pattern.  Prior to the RO's May 2008 grant of service connection for a low back disability, the Veteran was notified (by an August 2006 letter) of the evidence needed to establish that underlying issue.  After receiving notice of the award of service connection for this disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the May 2008 rating decision, the January 2010 statement of the case (SOC), and the February 2013 SSOC] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice VA and private treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's low back symptomatology and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to the severity of the Veteran's low back disability.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations in March 2008, December 2009, November 2012, and January 2013.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims folder was not available during the March 2008 and December 2009 VA examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment and pain with respect to his low back disability.  Physical examinations were then performed that addressed all the relevant rating criteria.  

The Board observes that in the Veteran's October 2014 Informal Hearing Presentation (IHP), the Veteran's representative stated that the Veteran's "case is not yet ripe for appellate review" as the Veteran's "most recent C&P examinations took place over two (2) years ago (2012)."  Pertinently, however, the Veteran's most recent VA examination was in January 2013, not 2012, and this VA examination report is located in the Veteran's Virtual VA claims folder and was associated with the record well before the October 2014 IHP.  In any event, the Veteran's representative did not assert that the Veteran's low back disability worsened since the most recent VA examination which would necessitate an additional examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Indeed, the Veteran's representative only indicated that the most recent VA examination was "stale" and did not provide any specific symptoms indicating a worsening of the Veteran's low back disability.  Furthermore, there is no medical evidence associated with the claims folder that would otherwise indicate a worsening of the Veteran's low back disability since the most recent VA examination.  As such, the Board finds that remand for an additional VA examination is not warranted.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He was afforded a videoconference hearing before the undersigned in March 2012.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an increased disability rating for the Veteran's low back disability.



Higher evaluation for low back disability

Pertinent legal criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2014).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 [degenerative arthritis].  See 38 C.F.R. § 4.71a (2014).  

The evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of the spine.  See, e.g., the November 2012 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.

Schedular rating

The Veteran's low back disability is currently evaluated 20 percent disabling.  To warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  

The Veteran was afforded a VA examination in March 2008.  He complained of daily back pain which was non-radiating.  He felt that he could walk a maximum of half a mile on level ground.  He had not received physical therapy or injection therapy.  In his daily living, he curtailed his standing to maximum of 5-10 minutes.  He suffered flare-ups which were unpredictable in nature and lasted from one to two days and were characterized by increased pain level and decreased activity.  He did not use a brace or assistive device.

Upon examination, the VA examiner noted that the Veteran experienced a moderate to severe degree of motion pain getting on and off the examination table.  He lacked 24 inches of being able to touch his toes.  He could flex to 60 degrees, extend to 10 degrees, laterally flex to 15 degrees bilaterally, and rotate to 10 degrees bilaterally.  All range of motion was characterized by end-range pain other than extension which was zero degrees following repetitions.  The examiner further noted that range of motion was not otherwise additionally limited by repetitive use.  The Veteran's gait was reported as broad based and somewhat slow.  He could stand briefly on his tiptoes and stand on a single foot, but could not walk on his heels.  A lumbosacral spine series done the day of the examination was read as showing decreased height of the disk spaces at L4-5 and L5-S1, accompanied by diffuse degenerative changes and large osteophytes, especially at the levels L1-L3.  The examiner diagnosed the Veteran with degenerative joint disease and degenerative disk disease of the lumbar spine.  

The Veteran was provided another VA examination in December 2009.  He continued his complaints of daily back pain which worsens with change in the weather.  He reported radiation of back pain to the bilateral lower extremities, and at times his ability to walk was affected.  He did not have epidural injections.  He used medication for treatment.  He denied his activities of daily living being affected as well as flare-ups.  He did not use assistive devices.  Upon examination, range of motion testing revealed flexion to 50 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally, all of which were with pain throughout which was not additionally limited following repetitive use.  There was no spasm on examination, and his spine was nontender.  He had an antalgic gait.  Plain films of the lumbar spine revealed diffuse and severe degenerative disk disease seen at L4 through S1, with osteophytes prominently seen throughout the entire spine.  The examiner diagnosed the Veteran with degenerative disk disease of the lumbar spine.  

In a subsequent December 2009 VA examination, the Veteran reported that he could not do any strenuous lifting or any lifting at all due to the back pain.  The examiner noted that he could bend at the waist "only a few degrees" although no specific measurements were recorded.  The examiner diagnosed the Veteran with lumbar spondylosis.  

The Board notes that a private treatment record from D.M., M.D. dated January 2010 notes that the Veteran suffers from degenerative disk disease of the lumbar spine which affects his gait pattern.  
The Veteran continued his complaints of pain associated with his low back disability at the March 2012 Board hearing.  Specifically, he testified that he has difficulty tying the laces on his shoes, putting his socks on, and doing yard work.  He also reported flare-ups and required bed rest.  He also could not stand or sit for long periods of time.

The Veteran was afforded an additional VA examination in November 2012.  He reported flare-ups which impacted the function of his back and that weather changes increased his back pain symptoms.  He also reported that bending to pick up objects as well as standing longer than 20 minutes increased the back pain.  He did not use assistive devices.  Upon examination, range of motion testing revealed forward flexion to 70 degrees with pain at 50 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 20 degrees with pain at 10 degrees, and right and left lateral rotation to 15 degrees with pain at 10 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion.  The examiner noted that the Veteran had functional impairment of the low back which was manifested by less movement than normal, pain on movement, and interference with sitting, standing, and/or weightbearing.  The Veteran had pain to palpation of the paraspinous muscles of the lumbar spine, but did not have guarding or muscle spasms.  

The Veteran was provided another VA examination on January 9, 2013.  He continued his complaints of flare-ups and that he used medication constantly.  He did not use assistive devices.  Upon examination, range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation of motion.  The examiner noted that the Veteran did not have functional loss and/or functional impairment after repetitive use.  The Veteran did not have localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine and did not have guarding or muscle spasm of the thoracolumbar spine.   

The Board observes that the record reflects that the Veteran has complained of low back pain throughout the course of this appeal.  However, as discussed above, to warrant a 40 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show that the Veteran's back disability results in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

Prior to January 9, 2013, the Veteran's low back symptomatology does not approach a 40 percent disability rating.  With respect to favorable ankylosis of the entire thoracolumbar spine, the objective medical evidence of record is pertinently absent any indication that ankylosis exists.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  Neither the medical or lay evidence of record suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  Moreover, the competent and probative evidence prior to January 9, 2013, does not demonstrate that the Veteran has maintained forward flexion 30 degrees or below including consideration of pain.  Specifically, the March 2008, December 2009, and November 2012 VA examinations noted forward flexion of 60 degrees, 50 degrees, and 70 degrees with pain at 50 degrees, respectively.  There is no competent and probative evidence of record which documents any other forward flexion testing.  Accordingly, a 40 percent disability rating of the Veteran's lumbar spine is not warranted prior to January 9, 2013.

However, a review of the record reveals that from January 9, 2013, a 40 percent rating is warranted for the Veteran's low back disability.  Pertinently, the VA examination conducted on this date shows forward flexion of 30 degrees.  As discussed above, a 40 percent disability rating is warranted when forward flexion of 30 degrees or less is demonstrated.  As such, the Board finds that a 40 percent disability rating is warranted for the Veteran's low back disability from January 9, 2013.  The Board further finds that a disability rating in excess of 40 percent is not warranted.  In this regard, the evidence fails to show unfavorable ankylosis of the entire thoracolumbar spine which is required for a higher, 50 percent disability rating.  As noted above, the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal.  

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his low back disability, notably his difficulty walking and standing.  Further, he reported that he experiences pain and reports flare-ups as a result of his low back disability.  

However, the Board places greater probative value on the objective clinical findings which do not support an increased disability rating.  In this regard, the competent and probative evidence of record does not indicate significant functional loss attributed to the Veteran's low back complaints which warrant an increased disability rating.  In particular, as indicated above, the March 2008, December 2009, and November 2012 VA examinations noted forward flexion of 60 degrees, 50 degrees, and 70 degrees with pain at 50 degrees, respectively.  Moreover, the January 2013 VA examination noted forward flexion of 30 degrees with no objective evidence of pain on motion.  Also, the examination reports indicate no additional loss of forward flexion upon repetition.  Notably, the January 2013 VA examination, which is the most recent VA examination of record, recorded no functional loss and/or functional impairment after repetitive use.  No competent medical opinions contradictory to that of the March 2008, December 2009, November 2012, and January 2013 VA examiners are of record.  The Board is therefore unable to identify any clinical findings that would warrant an increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 20 and 40 percent ratings adequately compensate the Veteran for any functional impairment attributable to his low back disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the Veteran has complained of pain radiating to his lower extremities.  See, e.g., the March 2012 Board hearing transcript, page 7.       

Criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, outline the degrees of disability compensation available for impairment of the sciatic nerve.  A maximum schedular rating of 80 percent is awarded for complete paralysis of the foot.  A 60 percent rating is awarded for severe incomplete paralysis with marked muscular atrophy; a 40 percent rating is awarded for moderately severe incomplete paralysis; a 20 percent rating is awarded for moderate incomplete paralysis; and a 10 percent rating is awarded for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).   The term "incomplete paralysis" with peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

With regard to the Veteran's right lower extremity, the Board finds that the competent and probative evidence of record does not indicate neurological impairment sufficient to warrant a separate disability rating manifested by at least mild incomplete paralysis of the sciatic nerve.  The Board notes that ankle jerk was noted as absent during the March 2008 and December 2009 VA examinations, and that decreased strength and sensation were indicated during the December 2009 VA examination.  Also, a straight leg raising test was recorded as positive during the January 2013 VA examination.  However, the March 2008 VA examination documented normal motor strength and sensory function as well as knee jerk of 2+.  Further, straight leg testing was reported as negative during the December 2009 VA examination.  Additionally, strength, reflex, sensory, and straight leg testing were normal during the November 2012 VA examination.  Crucially, the November 2012 VA examiner specifically noted that the Veteran's right lower extremity was not affected by radiculopathy.  Similarly, the January 2013 VA examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy in the right lower extremity.  Based on this record, and although not necessarily disputing that certain neurological symptoms may be present, the Board concludes that a separate rating for neurological impairment of the right lower extremity is not warranted.   

With regard to radiculopathy of the left lower extremity, as discussed above, the Veteran was awarded a 10 percent disability rating for this disability effective December 3, 2009 in the aforementioned February 2013 rating decision.  However, he has not filed a notice of disagreement with the assigned disability rating.  As such, whether the Veteran is entitled to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity is not for consideration.  

The Board additionally notes that although the Veteran has been diagnosed with degenerative disk disease of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014) [the evaluation of the same disability under various diagnoses is to be avoided].

Finally, the Veteran has not identified any bladder or bowel dysfunction associated with his low back disability, and none has been diagnosed.


Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has contended that his low back disability causes flare-ups, pain, and interference in daily activities.  However, the medical evidence does not indicate that he has been prescribed bed rest by a physician based on incapacitating episodes totally at least 4 weeks but less than 6 weeks during any 12 month period. Therefore, the Veteran's service-connected low back disability does not warrant an increased disability rating alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any time during the course of this appeal.

Extraschedular consideration

The Veteran has submitted no evidence showing that his low back disability with associated radiculopathy of the left lower extremity has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  There is also no indication that these disabilities have necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected low back disability with associated radiculopathy of the left lower extremity, including pain and limitation of motion, is appropriately contemplated by the Rating Schedule.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is assigned the following disability ratings for service-connected disabilities in addition to the 40 percent disability rating for the low back disability and 10 percent disability rating for associated radiculopathy of the left lower extremity: 50 percent for sleep apnea, 20 percent for inactive duodenal disease, 10 percent for bilateral hearing loss, 10 percent for left foot disability, 10 percent for tinnitus, 10 percent for arthritis of the left hip, zero percent for right inguinal disability, and zero percent for hernia scar.  The Veteran has at no time during the period under consideration indicated that he believes the assigned schedular ratings for these service-connected disabilities to be inadequate or that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected low back disability and associated left radiculopathy of the lower extremity results in further disability when looked at in combination with these other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's low back disability which results in limitation of motion as well as his radiculopathy of the left lower extremity which results in mild incomplete paralysis. 38 C.F.R. § 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.124a, Diagnostic Code 8520. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Prior to January 9, 2013, entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine is denied.

From January 9, 2013, entitlement to 40 percent evaluation for degenerative disc disease and degenerative joint disease of the lumbar spine is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

TDIU prior to August 3, 2009

In an April 2013 rating decision, the RO awarded the Veteran entitlement to TDIU with an effective date of November 30, 2012.  The RO subsequently awarded an effective date of August 3, 2009 in an April 2013 rating decision.  Pertinently, the Veteran was awarded TDIU based in part on his service-connected low back disability.  Moreover, the Veteran has contended that he is unemployable due to his low back disability, and that he stopped working on July 1, 2009.  See, e.g., the December 2009 VA examination report.  As his increased rating claim dates to July 2005, the Board finds that a claim of entitlement to TDIU as part and parcel of the Veteran's claim of entitlement to an increased rating for a low back disability prior to August 3, 2009 is on appeal and must be remanded for adjudication on an extraschedular basis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the Veteran's claim of entitlement to TDIU prior to August 3, 2009.  If the claim remains denied, issue a SSOC to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


